DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments and remarks filed on 10/17/22. Claims 21-24 are newly added. Claims 1-5, 7, 15-17, and 20 have been amended. Claims 6, 10, 12, and 14 have been canceled. Claims 1-5, 7-9, 11, 13, and 15-24 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, 11, 13, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto USPA_20180037515_A1 in view of Luthra USPA_2017044930_A1.
1.	Regarding Claims 1-5, 7-9, 11, 13, and 15-20, Matsumoto discloses a coated member (corresponds to claimed article) and a method of manufacturing the same (corresponds to claimed method of instant Claim 15) (Title) comprising a bond coat and over a substrate (corresponds to claimed substrate) with a top coat over said bond coat (corresponds to claimed bond layer) (Abstract); wherein said top coat is an environmental barrier coating (paragraph 0002) that can comprise a mixed phase (corresponds to claimed plurality of silicate phases of instant Claims 5, 7) of rare earth metals (corresponds to claimed more than one metal cations of instant Claims 1, 2, 15, 16, 17) disilicate (corresponds to claimed limitation of instant Claims 3, 8, 18) and rare earth metals (corresponds to claimed more than one metal cation of instant Claims 1, 2, 15-17) monosilicate (corresponds to claimed limitation of instant Claims 4, 8, 19) (paragraph 0013); thereby teaching the instantly claimed limitation of Claims 9, 11, 13, and 20 too.
2.	However, Matsumoto does not explicitly disclose using more than two metal cations.
3.	Luthra discloses an environmental barrier coating system for gas turbines including a silicate layer (Abstract) that offer improved resistance to dust deposits (paragraph 0001). Luthra explicitly discloses using combinations of metal cations of Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu (Claims 22, 30, 31), which teaches the claimed limitations of having more than two and up to 5 metal cations.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrier coat, of Matsumoto, by trying more than one, and specifically combinations of the metal cations, of Luthra. One of ordinary skill in the art would have been motivated in doing so out of a desire of optimizing its resistance to dust deposits.
5.	Regarding Claims 21-24, although not explicitly disclosed by Matsumoto in view of Luthra, these claimed limitations are essentially properties that would be expected to be inherent by virtue of teaching and suggesting all of the same claimed limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17350663 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches and/or suggests all of the claimed limitations of instant claims 1 and 15.

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17350827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches and/or suggests all of the claimed limitations of instant claims 1 and 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17129039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches and/or suggests all of the claimed limitations of instant claims 1 and 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16355056 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches and/or suggests all of the claimed limitations of instant claims 1 and 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 25, 2022